Case 2:19-bk-16243-BR   Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13   Desc
                         Main Document    Page 1 of 37
          Case 2:19-bk-16243-BR                       Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13                                    Desc
                                                       Main Document    Page 2 of 37
            
O+TK896W4 +6N
6           6
             NN
               NNN
                   N
                    N
                     NNNNNNN
                             N
                              NNNNNNNN!NNNN"N#N$NN$NNNNNNNNNNNNNNNNNNNNNNN6        4V+6JU T+9N%
                                                                                                       NN&
                                                                                                         'NN(N)N*NN+N)N'N,NN%N-N.NN)N/0
                                                                                                                                     NNNNNNNNNNNNNNNNNN6        6
r
    q64o+6i8U6)42P64Ji6T255V6i8U68m+P6T+189+6i8U6125+P6T4J9U)K3i6                                                                   6 Æ6 6
    q64o+6i8U64558m+P64Ji63L+3V6K8635+496KL+6T4J6KL4K6m+9+62VVU+P6T+189+6i8U6125+P6T4J9U)K3i6                                    Æ6 6 6
    6
    6         ôk-#!!'$u\cuu\\#$6
                                                                                                                                      6
    q6õe\\\#$
         L2V64 8UJK6 UVK6+nU456mL4K6i8U69+)89K+P64V6KL+634VL68J6L4JP64K6KL+6+JP6816KL+6 8JKL62J6KL+6)9+o28UV6                            ÷6N1N2
                                                                                                                                               NN3N3N3
                                                                                                                                                     N4
                                                                                                                                                      NN5N64
                                                                                                                                                           6
            8JKLq6Y16KL2V62V6i8U96129VK69+)89Kp69+)89K6KL+6K8K45634VL68J6L4JP64V6816KL+6P4K+6816KL+61252J*6816KL2V634V+ö
      q6õ\$\$                                                                               6
                                                                                                            6
         XKK43L64652VK2J*6816455634VL69+3+2o+P61896KL+6 8JKL64JP654T+562K6øùúûüûýþ0q6YJ35UP+64556 6
         34VL69+3+2o+P6+o+J6216i8U6L4o+6J8K6P+)8V2K+P62K64K6KL+6T4Jp63855+3K28JV68J6                       6
                                                                                                                                          6
         9+3+2o4T5+Vp639+P2K6349P6P+)8V2KVp634VL69+3+2o+P6198 68KL+96)49K2+Vp6896584JVp6*21KVp6896 66
         )4i +JKV6 4P+6Ti68KL+96)49K2+V68J6i8U96T+L451q6O86J8K64KK43L6T4J6VK4K+ +JKV62J6 6
         52+U6816øùúûüûýþ0q6                                                                                66 7879
         h+)89K6KL+6K8K456198 6øùúûüûýþ06L+9+q6                                                             ÷6NNNNNNNNNN6
      q6õ\$&$e#$!$
                                                                                                            6
         XKK43L64652VK2J*68164556)4i +JKV6i8U6 4P+62J6KL+6 8JKL64JP654T+562K6øùúûüûýþ1q6S2VK6KL+6
         P4K+6)42Pp6)4i++p6)U9)8V+p64JP64 8UJKq6YJ35UP+6455634VL6)4i +JKVp6P+T2K6349P6                      6
         K94JV43K28JVp63L+3V62VVU+P6+o+J6216KL+i6L4o+6J8K635+49+P6KL+6T4Jp68UKVK4JP2J*6
         3L+3V62VVU+P6T+189+6KL+6T4J9U)K3i6m4V6125+P6KL4K6m+9+64558m+P6K8635+496KL2V6 8JKLp6              6                             6
         4JP6)4i +JKV6 4P+6Ti68KL+96)49K2+V68J6i8U96T+L451q6O86J8K64KK43L6T4J6VK4K+ +JKV6
         2J652+U6816øùúûüûýþ1q6
         h+)89K6KL+6K8K456198 6øùúûüûýþ16L+9+q6
                                                                                                            26÷6N:
                                                                                                                 NN;N<N=
                                                                                                                       N<    N6
                                                                                                                        NN:N>?:
       q6t\$]
         ZUTK943K652J+66198 652J+664JP69+)89K6KL+69+VU5K6L+9+q66                                                                    9÷6N@NANNBNCNBN@NNDEN@6
         L2V64 8UJK6 4i6T+6P211+9+JK6198 6mL4K6i8U6 4i6L4o+63453U54K+P64V634ýþ5678ûýq666
                                                                                                                                      6
      q6'$&&!                                                                                        6
                                                                                                                                      6
         XPP652J+6 69652J+6q6h+)89K6KL+69+VU5K6L+9+q6                                                                               6
         h+)89K6KL2V612*U9+64V6KL+6 úþ73þú 3 þýþýú4þü4û33û3þ78þýú4þ73ýú68J6i8U96J+K68)+94K2J*69+)89Kq66                           ÷6NFNGNHNNGNFNINHNNJF6
         L2V64 8UJK6 4i6J8K6 4K3L6i8U96T4J64338UJK6T454J3+6T+34UV+6i8U6 4i6L4o+68UKVK4JP2J*63L+3V6KL4K6
         L4o+6J8K635+49+P6KL+6T4J6896P+)8V2KV62J6K94JV2Kq6
    
    6         g%&"$6
          XKK43L64652VK68164556P+TKV62J35UP2J*6K4+V6mL23L6i8U6L4o+62J3U99+P6V2J3+6KL+6P4K+6i8U6125+P6T4J9U)K3i6TUK6                                
          L4o+6J8K6)42Pq6S4T+562K6øùúûüûýþøq6YJ35UP+6KL+6P4K+6KL+6P+TK6m4V62J3U99+Pp6mL862V68m+P6KL+6 8J+ip6KL+6
          )U9)8V+6816KL+6P+TKp64JP6mL+J6KL+6P+TK62V6PU+q6h+)89K6KL+6K8K456198 6øùúûüûýþø6L+9+q
        q6õe$                                                                                                                 ÷6NNNNNNNK
                                                                                                                                                   NL
                                                                                                                                                    NK
                                                                                                                                                     NK
                                                                                                                                                      NN6
               øùúûüûýþøþ                                                                                                                            
               þ
               þ
               þ
               
    
011232456789 6 6                            !"#$$$%&'((6                                  )4*+6ô6

r
          Case 2:19-bk-16243-BR                 Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13                                      Desc
                                                 Main Document    Page 3 of 37
            Z[
O+TK896W4 +6N
6           6
             NN\
               N]
                NN^
                  N[N_`a
                     NNNNNb
                          NNc
                            dNaNNeNfa
                                   NNN^
                                      Nd
                                       NgN[
                                          N^
                                           Nh
                                            NNiNj
                                                Nj
                                                 NN`
                                                   NNNNNNNNNNNNNNNNNNNNNN6            4V+6JU T+9Nk
                                                                                                  NNl
                                                                                                    mNNnNoNpNqNNoNmNrNkNNsNtNNoNuv
                                                                                                                                 NNNNNNNNNNNNNNNNNN6   6
r
    6        `g]&s#6
          XKK43L64652VK681645564 8UJKV68m+P6K86i8U6Ti6i8U963UVK8 +9V61896m896i8U6L4o+6P8J+6896 +93L4JP2V+6i8U6                                   
          L4o+6V85Pq6YJ35UP+64 8UJKV68m+P6K86i8U6T8KL6T+189+p64JP641K+96i8U6125+P6T4J9U)K3iq66S4T+562K6øùúûüûýþNq6
          YP+JK21i6mL868m+V6i8U6 8J+ip6L8m6 U3L62V68m+Pp64JP6mL+J6)4i +JK62V6PU+q6h+)89K6KL+6K8K456198 6
          øùúûüûýþN6L+9+q66
        q6õ\ce$                                                                                                          ÷6NNNNNNNNw
                                                                                                                                                Nx
                                                                                                                                                 NwNw
                                                                                                                                                    N6
                øùúûüûýþN                                                                                                                      
    
    6 OgP!$6
     q6QL4K6m4V6KL+6JU T+96816+ )58i++V6mL+J6KL+634V+6m4V6125+P6                                                                   6NNNNNNNNNNNyN6
     q6QL4K62V6KL+6JU T+96816+ )58i++V64V6816KL+6P4K+6816KL2V6 8JKL5i69+)89K6                                                      6NNNNNNNNNNNzN6
    
    6        agR$$$6
     q68m6 U3L6L4o+6i8U6)42P6KL2V6 8JKL62J6)981+VV28J4561++V69+54K+P6K86KL2V6T4J9U)K3i634V+66                                     ÷6NNNNNNNN{
                                                                                                                                                N|
                                                                                                                                                 N{N{
                                                                                                                                                    N6
     q68m6 U3L6L4o+6i8U6)42P62J6)981+VV28J4561++V69+54K+P6K86KL2V6T4J9U)K3i634V+6V2J3+6KL+634V+6m4V6125+P6                        ÷6NNNNNNNN}
                                                                                                                                                N~
                                                                                                                                                 N}N}
                                                                                                                                                    N6
    q68m6 U3L6L4o+6i8U6)42P6KL2V6 8JKL62J68KL+96)981+VV28J4561++V66                                                               ÷6NNNNNNNN
                                                                                                                                                N
                                                                                                                                                 NN
                                                                                                                                                    N6
    q68m6 U3L6L4o+6i8U6)42P62J6K8K4568KL+96)981+VV28J4561++V6V2J3+61252J*6KL+634V+66                                              ÷6NNNNNNNN
                                                                                                                                                N
                                                                                                                                                 NN
                                                                                                                                                    N6

    
    6        HgRb\$6
                                                                                                                                                  
      8 )49+6i8U9643KU45634VL69+3+2)KV64JP6P2VTU9V+ +JKV6K86mL4K6i8U6)98S+3K+P62J6KL+6)9+o28UV6 8JKLq6
      j98S+3K+P612*U9+V62J6KL+6129VK6 8JKL6VL8U5P6 4K3L6KL8V+6)98o2P+P64K6KL+62J2K2456P+TK8962JK+9o2+mp62164Jiq6
    6                            r 07TU3þVþ                  85U J6                   07TU3þ0                            r6
    6                            r Rb\&                W u\#                    X\                         r6
    6                            r 8   )i652J+V6 26198 6 6 8)i652J+V62 6816 6 ZUTK943K685U J66
                                     KL+6)9+o28UV6 8JKLYV6       KL2V69+)89Kq666666666666      198 685U J6Xq666666666666        r6
                              9+)89Kq66666666666
     q6'$\$6       ÷6NNNNNNNNNNNN6                     Wr÷6NNNNNNNNNNNN6          r ÷6NNNNNNNNNNNN6                  r6
    q6'$&$e#$!$  ÷6NNNNNNNNNNNN6                     W÷6NNNNNNNNNNNN6          r ÷6NNNNNNNNNNNN6                  r6
                             ÷6NNNNNNNNNNNN6                     Wr÷6NNNNNNNNNNNN6          r ÷6NNNNNNNNNNNN6                  r6
     q6t\$]
    r                                                                                                                                 6
     q68K456)98S+3K+P634VL69+3+2)KV61896KL+6J+K6 8JKLM6                                                                            6÷6NNNNNNNNNNNN6
    q68K456)98S+3K+P634VL6P2VTU9V+ +JKV61896KL+6J+K6 8JKLM6                                                                     y ÷6NNNNNNNNNNNN6
    q68K456)98S+3K+P6J+K634VL6158m61896KL+6J+K6 8JKLM6                                                                            6÷6NNNNNNNNNNNN6

    
011232456789 6 6                       !"#$$$%&'((6                                   )4*+6M6

r
             Case 2:19-bk-16243-BR                  Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13                                    Desc
                                                     Main Document    Page 4 of 37
                ·¸
    O+TK896W4 +6N
    6           6
                 NN¹
                   Nº
                    NN»
                      N¸N¼½¾
                         NNNNN¿
                              NNÀ
                                ÁN¾NNÂNÃ¾
                                       NNN»
                                          NÁ
                                           NÄN¸
                                              N»
                                               NÅ
                                                NNÆNÇ
                                                    NÇ
                                                     NN½
                                                       NNNNNNNNNNNNNNNNNNNNNN6          4V+6JU T+9NÈ
                                                                                                    NNÉ
                                                                                                      ÊNNËNÌNÍNÎNNÌNÊNÏNÈNNÐNÑNNÌNÒÓ
                                                                                                                                   NNNNNNNNNNNNNNNNNN6   6
    r
        6 ^gu&&[!6
        Y164o4254T5+p63L+36KL+6T86K86KL+65+1K64JP64KK43L638)2+V6816KL+618558m2J*6P83U +JKVq                                                  
         Æ6q664J6VK4K+ +JKV61896+43L68)+J64338UJK69+P43K64556TUK6KL+654VK66P2*2KV68164338UJK6JU T+9Vq6            6
         Æ6q664J69+38J32524K28J69+)89KV61896+43L64338UJKq6                                                          6
            6q672J4J324569+)89KV6VU3L64V64J62J38 +6VK4K+ +JK6)9812K6658VV64JPQ896T454J3+6VL++Kq6                    6
            6q6UP*+Kp6)98S+3K28Jp6896189+34VK69+)89KVq6                                                               6
    6
            6 q6j98S+3Kp6S8T638VK2J*p6896m8922J2)98*9+VV69+)89KVq6                                                     6
  ¡¢£¤¥£¦§¨©
ª«£¥£¦§¨£¨¥£¦§¨¢ª¬¥§¥­®¢¥
ª£¦§¨¯°©±
²²³´£´¥§µ¦©¨¶ª³¶¨¶¥µ®¨©®§£¦§¨
¯°¢©ª²²£¤¥£¦§¨©




    011232456789 6 6                       !"#$$$%&'((6                                 )4*+66

    r
               Case 2:19-bk-16243-BR Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13                                                                    Desc
                              UNITED STATES DEPARTMENT
                                       Main Document     OF JUSTICE
                                                       Page 5 of 37
                              OFFICE OF THE UNITED STATES TRUSTEE
                                 CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                               CHAPTER 11 (BUSINESS)

    Secured Capital Partners, LLC                                                    Case Number:             2:19-bk-16423-BR
                                                                                     Operating Report Number:           1
                                                               Debtor(s).            For the Month Ending:        May 31, 2019

                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                    A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                           696,739.31

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                          0.00

5. BALANCE:                                                                                                                                     696,739.31

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)        0.00
   Disbursements (from page 2)                    160,361.31

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                         160,361.31

7. ENDING BALANCE:                                                                                                                              536,378.00

8. General Account Number(s):                                                                                          4010

    Depository Name & Location:                                                      Mechanics Bank
                                                                                     Los Angeles, CA


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.
                                                                                 Page 1 of 16
               Case 2:19-bk-16243-BR  Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13
                       TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD
                                                                                                                                              Desc
                                       Main Document     Page 6 of 37
   Date             Check          Payee or DIP                                                          *Amount                **Amount
 mm/dd/yyyy        Number             account                            Purpose                        Transfered              Disbursed      Amount
     5/29/2019      1083       RocVision                                                                                           2,133.65       2,133.65
     5/29/2019      1084       RocVision                                                                                           3,029.34       3,029.34
     5/29/2019      1085       Christopher Alrandar Gardening, Security                                                            3,000.00       3,000.00
     5/29/2019      1086       Joe Collins          Legal Fees                                                                    25,000.00      25,000.00
     5/29/2019      1475       LC Engineering Group                                                                                  200.00         200.00
     5/29/2019      WIRE       SulmeyerKupetz       Legal Fees                                                                    40,000.00      40,000.00
     5/29/2019                 Wire Transfer Fee                                                                                      30.00          30.00
     5/29/2019      AUTO       So Cal Gas           Utilities                                                                        110.69         110.69
     5/29/2019      ACH        Amex                                                                                               66,822.57      66,822.57
     5/30/2019       1480      Crest Real Estate LLC                                                                                 192.50         192.50
     5/30/2019      AUTO       BlueShield                                                                                            397.01         397.01
     5/30/2019      AUTO       BlueShield                                                                                            424.71         424.71
     5/30/2019      AUTO       BlueShield                                                                                            455.97         455.97
     5/30/2019      AUTO       BlueShield                                                                                            570.02         570.02
     5/30/2019      AUTO       BlueShield                                                                                            658.01         658.01
     5/30/2019      AUTO       BlueShield                                                                                          1,676.84       1,676.84
     5/31/2019       1441      John Treminio        Expense Reimbursemetn                                                            600.00         600.00
     5/31/2019      WIRE       Pegasus Worldwide                                                                                     875.00         875.00
     5/31/2019                 Wire Transfer Fee                                                                                      30.00          30.00
     5/31/2019      WIRE       Atkins Family Trust                                                                                14,125.00      14,125.00
     5/31/2019                 Wire Transfer Fee                                                                                      30.00          30.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                            TOTAL DISBURSEMENTS THIS PERIOD:                                      0.00           160,361.31    $160,361.31
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                              Page 2 of 16
               Case 2:19-bk-16243-BR                      Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13      Desc
                                                              GENERAL
                                                           Main        ACCOUNT
                                                                Document    Page 7 of 37
                                                            BANK RECONCILIATION

                           Bank statement Date:                             5/31/2019 Balance on Statement:   $536,378.00

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                            0.00
Less Outstanding Checks (a):
                    Check Number                                       Check Date          Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                            0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                        $536,378.00
                                                                           Page 3 of 16
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
        Case 2:19-bk-16243-BR Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13   Desc
                        I. CASH RECEIPTS  AND DISBURSEMENTS
                                   Main Document  Page 8 of 37
                                B. (HOLDING I ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                   1,052,063.31

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                             1,052,063.31

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                           0.00

7. ENDING BALANCE:                                                      1,052,063.31

8. HOLDING Account Number(s):                                8658

  Depository Name & Location:              U.S. Bank
                                           Los Angeles, CA




                                         Page 4 of 16
       Case 2:19-bk-16243-BR Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
       TOTAL DISBURSEMENTS FROM    HOLDING I ACCOUNT
                              Main Document    Page 9 of FOR
                                                         37 CURRENT PERIOD


  Date      Check
mm/dd/yyyy Number        Payee                        Purpose             Amount




                                       Page 5 of 16
                                   TOTAL DISBURSEMENTS THIS PERIOD:            0.00
           Case 2:19-bk-16243-BR           Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13   Desc
                                              HOLDING
                                           Main        I ACCOUNT
                                                Document     Page 10 of 37
                                             BANK RECONCILIATION

                    Bank statement Date:               5/31/2019 Balance on Statement:   $1,052,063.31

Plus deposits in transit (a):
                                                 Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                            0.00

Less Outstanding Checks (a):
                    Check Number                 Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                         0.00

Bank statement Adjustments:
Explanation of Adjustments-



                                                      Page 6 of 16
ADJUSTED BANK BALANCE:                                                                   $1,052,063.31
               Case 2:19-bk-16243-BR                      Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13   Desc
                                                          Main Document     Page 11 of 37
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                           Page 6 of 16
        Case 2:19-bk-16243-BR Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13    Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document    Page 12 of 37
                               C. (HOLDING II ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                        6727.73

4. RECEIPTS DURING CURRENT PERIOD:                                                0.08
   (Transferred from General Account)

5. BALANCE:                                                                 6,727.81

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                           40.00

7. ENDING BALANCE:                                                          6,687.81

8. HOLDING II Account Number(s):                              890

  Depository Name & Location:              Wells Fargo Bank
                                           Los Angeles, CA




                                         Page 7 of 16
        Case 2:19-bk-16243-BR Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
        TOTAL DISBURSEMENTS FROM    HOLDING II ACCOUNT
                              Main Document     Page 13 ofFOR
                                                           37 CURRENT PERIOD


  Date      Check
mm/dd/yyyy Number            Payee                         Purpose         Amount
  5/31/2019         Wells Fargo Bank      Service Charge                       40.00




                                           Page 8 of 16
                                       TOTAL DISBURSEMENTS THIS PERIOD:        40.00
           Case 2:19-bk-16243-BR           Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13   Desc
                                                 TAX ACCOUNT
                                           Main Document     Page 14 of 37
                                             BANK RECONCILIATION

                    Bank statement Date:               5/31/2019 Balance on Statement:        $6,687.81

Plus deposits in transit (a):
                                                 Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                          0.00

Less Outstanding Checks (a):
                    Check Number                 Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                          0.00

Bank statement Adjustments:
Explanation of Adjustments-



                                                      Page 9 of 16
ADJUSTED BANK BALANCE:                                                                        $6,687.81
               Case 2:19-bk-16243-BR                      Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13   Desc
                                                          Main Document     Page 15 of 37
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                           Page 9 of 16
         Case 2:19-bk-16243-BR Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13                             Desc
                              I. DMain
                                  SUMMARY   SCHEDULE
                                       Document  Page OF CASH
                                                      16 of 37

ENDING BALANCES FOR THE PERIOD:
                     (Provide a copy of monthly account statements for each of the below)


                                                           General Account:                   536,378.00
                                                         Holding I Account:                 1,052,063.31
                                                         Holding II Account:                    6,687.81
  *Other Accounts:


    *Other Monies:
                                              **Petty Cash (from below):                             0.00

TOTAL CASH AVAILABLE:                                                                                       1,595,129.12


Petty Cash Transactions:
        Date                       Purpose                                                  Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                      0.00




                                                                  Page 10 of 16
               Case 2:19-bk-16243-BR                      Doc 130          Filed 07/15/19             Entered 07/15/19 07:26:13
* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
                                                                                                                                  Desc
** Attach Exhibit Itemizing all petty cash transactions     Main Document                  Page 17 of 37




                                                                            Page 10 of 16
         Case 2:19-bk-16243-BR Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13                      Desc
                  II. STATUS OF PAYMENTS  TO SECURED
                                 Main Document   Page CREDITORS,
                                                      18 of 37   LESSORS
                        AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                      Post-Petition
                           Frequency of Payments                   payments not made
 Creditor, Lessor, Etc.          (Mo/Qtr)        Amount of Payment     (Number)                   Total Due




                                                                              TOTAL DUE:                      0.00


                                             III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                            Gross Sales Subject to Sales Tax:
                                                                          Total Wages Paid:

                                                    Total Post-Petition                         Date Delinquent
                                                     Amounts Owing Amount Delinquent             Amount Due
                           Federal Withholding
                           State Withholding
                           FICA- Employer's Share
                           FICA- Employee's Share
                           Federal Unemployment
                           Sales and Use
                           Real Property
                  Other:                            Page 11 of 16
Case 2:19-bk-16243-BR   Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13   Desc
                          TOTAL:
                        Main Document     Page0.00
                                               19 of 37        0.00




                                  Page 11 of 16
              Case 2:19-bk-16243-BR Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13                                                              Desc
                           IV. AGING OFMain
                                        ACCOUNTS  PAYABLE
                                            Document  Page AND
                                                           20 of RECEIVABLE
                                                                 37

                                                                                  *Accounts Payable                      Accounts Receivable
                                                                                    Post-Petition                   Pre-Petition     Post-Petition
                                                            30 days or less
                                                              31 - 60 days
                                                              61 - 90 days
                                                             91 - 120 days
                                                            Over 120 days
                                                                  TOTAL:                              0.00                        0.00                          0.00

                                                            V. INSURANCE COVERAGE

                                                                                        Amount of               Policy Expiration           Premium Paid
                                                        Name of Carrier                 Coverage                      Date                  Through (Date)
       General Liability / Tower Grove Markel American                            $1M / $2M                                9/30/2019                  9/30/2019
               Bedford Drive Property Scottsdale                                   $ 2,633,400.00                          6/17/2020                  6/17/2020
                        Euclid Property Travelers                                  $     750,000.00                        5/28/2020                  5/28/2020
                          Wilshire, PH4 AIG                                        $ 4,242,003.00                          10/7/2019                  10/7/2019
                    Wilshire, Unit 402 AIG                                         $     906,864.00                        10/7/2019                  10/7/2019


                                         VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                      (TOTAL PAYMENTS)

 Quarterly Period                 Total                                                                                                      Quarterly Fees
  Ending (Date)               Disbursements              Quarterly Fees                  Date Paid                 Amount Paid                Still Owing
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                         0.00                                                     0.00                          0.00
                                                                           Page 12 of 16
* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report
              Case 2:19-bk-16243-BR Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13                                        Desc
                            VII SCHEDULE OFDocument
                                      Main  COMPENSATION
                                                      Page PAID
                                                           21 of TO
                                                                 37 INSIDERS

                                                           Date of Order                                                     Gross
                                                            Authorizing                                                 Compensation Paid
             Name of Insider                               Compensation                  *Authorized Gross Compensation During the Month




                                    VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                  Amount Paid
             Name of Insider                               Compensation                           Description           During the Month




                                                                            Page 13 of 16
* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
               Case 2:19-bk-16243-BR                        Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13        Desc
                                                           IX.Main
                                                               PROFIT AND LOSS
                                                                   Document    STATEMENT
                                                                              Page 22 of 37
                                                                  (ACCRUAL BASIS ONLY)

                                                                                Current Month    Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue
   Less: Returns/Discounts
                                                           Net Sales/Revenue              0.00                      0.00

Cost of Goods Sold:
  Beginning Inventory at cost
  Purchases
  Less: Ending Inventory at cost
                            Cost of Goods Sold (COGS)                                     0.00                      0.00

Gross Profit                                                                              0.00                      0.00

    Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders
  Payroll - Other Employees
  Payroll Taxes
  Other Taxes (Itemize)
  Depreciation and Amortization
  Rent Expense - Real Property
  Lease Expense - Personal Property
  Insurance
  Real Property Taxes
  Telephone and Utilities
  Repairs and Maintenance
  Travel and Entertainment (Itemize)
  Miscellaneous Operating Expenses (Itemize)
                              Total Operating Expenses                                    0.00                      0.00
                                      Net Gain/(Loss) from Operations                     0.00                      0.00

Non-Operating Income:
  Interest Income
  Net Gain on Sale of Assets (Itemize)
  Other (Itemize)
                           Total Non-Operating income                                     0.00                      0.00

Non-Operating Expenses:
  Interest Expense
  Legal and Professional (Itemize)
  Other (Itemize)
                         Total Non-Operating Expenses                                     0.00                      0.00

NET INCOME/(LOSS)                                                                         0.00                      0.00
(Attach exhibit listing all itemizations required above)


                                                                        Page 14 of 16
           Case 2:19-bk-16243-BR        Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13   Desc
                                           X. Document
                                        Main  BALANCE SHEET
                                                          Page 23 of 37
                                            (ACCRUAL BASIS ONLY)

ASSETS                                                           Current Month End
  Current Assets:
  Unrestricted Cash
  Restricted Cash
  Accounts Receivable
  Inventory
  Notes Receivable
  Prepaid Expenses
  Other (Itemize)
                                        Total Current Assets                                 0.00

Property, Plant, and Equipment
Accumulated Depreciation/Depletion
                        Net Property, Plant, and Equipment                                   0.00

Other Assets (Net of Amortization):
  Due from Insiders
  Other (Itemize)
                                          Total Other Assets                                 0.00
TOTAL ASSETS                                                                                 0.00

LIABILITIES
Post-petition Liabilities:
  Accounts Payable
  Taxes Payable
  Notes Payable
  Professional fees
  Secured Debt
  Other (Itemize)
                              Total Post-petition Liabilities                                0.00

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities
   Other (Itemize)
                                Total Pre-petition Liabilities                               0.00
TOTAL LIABILITIES                                                                            0.00

EQUITY:
  Pre-petition Owners’ Equity
  Post-petition Profit/(Loss)
  Direct Charges to Equity
TOTAL EQUITY                                                                                 0.00
                                                      Page 15 of 16
TOTAL LIABILITIES & EQUITY                                                                   0.00
    Case 2:19-bk-16243-BR             Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13           Desc
                                      Main Document     Page 24 of 37




                                                                                                        X

Payment to former counsel, which cleared the bank on May 29, was payment on pre-petition fees.




                                                                                                 X




                                                                                                  X




 Victor Franco Noval
       Case 2:19-bk-16243-BR               Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
                                           Main Document     PageStatement
                                                                 25 of 37     Ending 05/31/2019
                                                                                                             Page 1 of 10




    RETURN SERVICE REQUESTED                                          Managing Your Accounts
                                                                           24-Hour Tele
                                                                                             888.400.6324
                                                                           Banking
    SECURED CAPITAL PARTNERS, LLC                                          Client Services   800.797.6324
    1124 MARILYN DR
    BEVERLY HILLS CA 90210-2228                                            Online            www.mechanicsbank.com

                                                                           Mobile            Download Our Mobile Apps




 Summary of Accounts
 Account Type                                                       Account Number                      Ending Balance
 PREFERRED BUSINESS CHECKING                                         XXXXXXXX4010                          $536,378.00


PREFERRED BUSINESS CHECKING-XXXXXXXX4010
Account Summary
Date            Description                              Amount
05/01/2019      Beginning Balance                   $2,794,914.51
                2 Credit(s) This Period              $770,722.16
                122 Debit(s) This Period            $3,029,258.67
05/31/2019      Ending Balance                        $536,378.00

Electronic Credits
Date         Description                                                                                         Amount
05/15/2019   HERTZ INVESTMEN MIDWEST PR SECUREDCAPPRTNR                                                        $57,465.75

Other Credits
Date         Description                                                                                         Amount
05/22/2019   MISCELLANEOUS CREDIT                                                                             $713,256.41

Electronic Debits
Date         Description                                                                                          Amount
05/01/2019   LADWP WEB PAY 7135071000                                                                              $237.30
05/01/2019   BLUESHIELDCA BILL PAY 11830507561                                                                     $397.01
05/01/2019   BLUESHIELDCA BILL PAY 11828559311                                                                     $424.71
05/01/2019   BLUESHIELDCA BILL PAY 11830517441                                                                     $455.97
05/01/2019   BLUESHIELDCA BILL PAY 11830507711                                                                     $570.02
05/01/2019   BLUESHIELDCA BILL PAY 11830556091                                                                     $658.01
05/01/2019   BLUESHIELDCA BILL PAY 11830524531                                                                   $1,676.84
05/01/2019   LADWP WEB PAY 8135071000                                                                            $1,682.93
05/01/2019   Camden Martiniqu WEB PMTS 7J8375                                                                    $3,775.14
05/01/2019   DOVENMUEHLE MTG MORTG PYMT 1460036294                                                               $4,030.45
05/02/2019   PL* PAYLEASE WEB PMTS QN7D71                                                                            $2.95
05/02/2019   PL* PAYLEASE WEB PMTS RN7D71                                                                            $2.95
05/02/2019   PL* HorizonManage WEB PMTS ST9D71                                                                   $3,063.11
05/02/2019   PL* HorizonManage WEB PMTS RT9D71                                                                   $4,107.58
05/02/2019   AMEX EPAYMENT ACH PMT M7202                                                                         $8,823.15
05/06/2019   TIME WARNER CABL TWC EFTPMT 0191827061 SPA                                                             $85.99
05/07/2019   Vines Management RESIDENT 129541764                                                                   $523.95
05/08/2019   Remington Plaza HOA Dues XXXXX0560                                                                      $9.28




       A4E50301C3511F4CB5DEDD251BB409E7                   20190531             Checking Account Statements
                                             Statement Ending 05/31/2019                  Page 2 of 10
Case 2:19-bk-16243-BR     Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13               Desc
                          Main Document     Page 26 of 37




A4E50301C3511F4CB5DEDD251BB409E7         20190531          Checking Account Statements
       Case 2:19-bk-16243-BR            Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
                                        Main Document     PageStatement
                                                              27 of 37     Ending 05/31/2019
                                                                                                              Page 3 of 10




PREFERRED BUSINESS CHECKING-XXXXXXXX4010                                                 (continued)

Electronic Debits (continued)
Date           Description                                                                                        Amount
05/09/2019     AMEX EPAYMENT ACH PMT W3690                                                                      $32,051.24
05/09/2019     AMEX EPAYMENT ACH PMT W3376                                                                      $57,371.12
05/10/2019     AMEX EPAYMENT ACH PMT M1564                                                                       $6,435.56
05/13/2019     CITI AUTOPAY PAYMENT 082958354610447                                                                 $54.78
05/14/2019     WIRE TRANSFER KOSOL VIPAPAN 322271627000199                                                       $2,200.00
05/14/2019     WIRE TRANSFER SAMIR ELMAHALLAWY 121000248000156                                                  $10,000.00
05/14/2019     WIRE TRANSFER GREEN REXFORD LLC 322070381000201                                                  $13,500.00
05/14/2019     WIRE TRANSFER SULMEYERKUPETZ TRUST 122016066000157                                               $50,000.00
05/14/2019     MBFS.COM Auto Pay 5001051928                                                                      $1,044.77
05/14/2019     CITI CARD ONLINE PAYMENT 132960435222898                                                          $2,842.65
05/16/2019     ATHENS SERVICES TRASH PYMT 2M00027582                                                               $481.81
05/16/2019     HOME DEPOT COMM ONLINE PMT 122962242385039                                                        $3,188.56
05/17/2019     OC TOLL ROADS ROAD TOLLS 2319313                                                                     $23.27
05/20/2019     DIRECTV Payment XXXXX9184                                                                            $67.35
05/20/2019     DIRECTV Payment XXXXX0166                                                                            $92.98
05/20/2019     SO CALIF EDISON PAYMENTS XXXXXX4380                                                                 $992.38
05/20/2019     CITI CARD ONLINE PAYMENT 152964738137633                                                         $25,365.70
05/21/2019     SO CAL GAS PAID SCGC 0845023010                                                                       $4.54
05/21/2019     AAA INSURANCE PAYMENT 200144078455384                                                               $685.57
05/22/2019     AMEX EPAYMENT ACH PMT M0422                                                                       $3,000.00
05/24/2019     SO CALIF EDISON PAYMENTS XXXXXX0746                                                               $1,059.06
05/24/2019     PCS AIGPCSPAYS AIGONE001184843                                                                    $3,128.00
05/28/2019     SO CAL GAS PAID SCGC 1565017281                                                                      $92.97
05/28/2019     SO CALIF EDISON PAYMENTS XXXXXX7648                                                                 $167.28
05/28/2019     SO CAL GAS PAID SCGC 0115987302                                                                     $240.34
05/28/2019     Beverly Hills Ca E-CHECK 000000024445948                                                            $294.75
05/28/2019     Beverly Hills Ca E-CHECK 000000024445949                                                            $300.08
05/28/2019     Beverly Hills Ca E-CHECK 000000024445946                                                            $477.40
05/28/2019     Beverly Hills Ca E-CHECK 000000024445945                                                            $515.94
05/28/2019     Beverly Hills Ca E-CHECK 000000024445950                                                            $700.75
05/28/2019     Beverly Hills Ca E-CHECK 000000024445947                                                            $974.23
05/28/2019     BMWFINANCIAL SVS BMWFS PYMT XXXXX2701                                                             $4,593.42
05/28/2019     AMEX EPAYMENT ACH PMT M5160                                                                       $5,444.33
05/29/2019     WIRE TRANSFER SULMEYERKUPETZ TRUST 122016066000153                                               $40,000.00
05/29/2019     SO CAL GAS PAID SCGC 1986901690                                                                     $110.69
05/29/2019     AMEX EPAYMENT ACH PMT W4520                                                                      $66,822.57
05/30/2019     BLUESHIELDCA BILL PAY 11887093621                                                                   $397.01
05/30/2019     BLUESHIELDCA BILL PAY 11887093921                                                                   $424.71
05/30/2019     BLUESHIELDCA BILL PAY 11885004821                                                                   $455.97
05/30/2019     BLUESHIELDCA BILL PAY 11887093601                                                                   $570.02
05/30/2019     BLUESHIELDCA BILL PAY 11887036851                                                                   $658.01
05/30/2019     BLUESHIELDCA BILL PAY 11887072771                                                                 $1,676.84
05/31/2019     WIRE TRANSFER PEGASUS WORLDWIDE LOG 322271724000195                                                 $875.00
05/31/2019     WIRE TRANSFER ATKINS FAMILY TRUST 121000248000326                                                $14,125.00

Other Debits
Date           Description                                                                                         Amount
05/09/2019     MISCELLANEOUS DEBIT                                                                            $2,000,000.00
05/14/2019     WIRE TRANSFER SAMIR ELMAHALLAWY 121000248000156                                                       $30.00
05/14/2019     WIRE TRANSFER SULMEYERKUPETZ TRUST 122016066000157                                                    $30.00
05/14/2019     WIRE TRANSFER GREEN REXFORD LLC 322070381000201                                                       $30.00
05/14/2019     WIRE TRANSFER KOSOL VIPAPAN 322271627000199                                                           $30.00
05/29/2019     WIRE TRANSFER SULMEYERKUPETZ TRUST 122016066000153                                                    $30.00
05/31/2019     WIRE TRANSFER PEGASUS WORLDWIDE LOG 322271724000195                                                   $30.00
05/31/2019     WIRE TRANSFER ATKINS FAMILY TRUST 121000248000326                                                     $30.00

Checks Cleared
 Check Nbr       Date        Amount      Check Nbr       Date        Amount        Check Nbr       Date           Amount
      1081 05/28/2019       $2,968.62         1083 05/29/2019       $2,133.65           1085 05/29/2019          $3,000.00
      1082 05/28/2019       $3,539.05         1084 05/29/2019       $3,029.34           1086 05/29/2019         $25,000.00


       A4E50301C3511F4CB5DEDD251BB409E7                  20190531               Checking Account Statements
       Case 2:19-bk-16243-BR               Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
                                           Main Document     PageStatement
                                                                 28 of 37     Ending 05/31/2019
                                                                                                                      Page 4 of 10




PREFERRED BUSINESS CHECKING-XXXXXXXX4010                                                         (continued)

Checks Cleared (continued)
  Check Nbr          Date        Amount      Check Nbr          Date       Amount          Check Nbr          Date        Amount
        1381* 05/07/2019       $3,300.00          1441    05/31/2019        $600.00             1458    05/15/2019       $3,442.00
        1386* 05/28/2019      $10,000.00          1442    05/09/2019        $250.00             1459    05/20/2019       $1,480.00
        1387 05/23/2019       $10,000.00          1443    05/06/2019      $1,000.00             1463*   05/15/2019      $15,000.00
        1406* 05/06/2019         $200.00          1444    05/07/2019      $3,000.00             1466*   05/17/2019       $1,150.00
        1409* 05/06/2019       $2,000.00          1445    05/07/2019      $5,000.00             1467    05/24/2019         $500.00
        1416* 05/03/2019       $2,600.00          1446    05/08/2019      $4,000.00             1468    05/17/2019       $1,950.00
        1428* 05/03/2019       $2,100.00          1447    05/13/2019      $7,000.00             1471*   05/17/2019      $23,125.00
        1430* 05/07/2019       $4,480.47          1448    05/23/2019      $2,810.00             1472    05/17/2019       $8,750.00
        1432* 05/03/2019       $1,150.00          1449    05/17/2019        $260.00             1473    05/16/2019      $87,500.00
        1434* 05/02/2019       $1,950.00          1450    05/14/2019      $3,000.00             1474    05/16/2019     $231,250.00
        1435 05/16/2019          $270.00          1452*   05/15/2019      $2,285.00             1475    05/29/2019        $200.00
        1436 05/02/2019        $3,784.00          1453    05/13/2019     $20,000.00             1477*   05/17/2019       $4,400.00
        1437 05/14/2019        $1,150.00          1454    05/10/2019     $15,000.00             1479*   05/20/2019       $1,000.00
        1438 05/08/2019        $1,940.00          1455    05/13/2019    $100,000.00             1480    05/30/2019        $192.50
        1439 05/21/2019        $2,000.00          1456    05/16/2019      $4,670.00
        1440 05/06/2019        $5,600.00          1457    05/17/2019      $4,005.05
* Indicates skipped check number

Daily Balances
Date                            Amount      Date                             Amount       Date                             Amount
05/01/2019                 $2,781,006.13    05/13/2019                    $484,120.00     05/23/2019                    $731,735.53
05/02/2019                 $2,759,272.39    05/14/2019                    $400,262.58     05/24/2019                    $727,048.47
05/03/2019                 $2,753,422.39    05/15/2019                    $437,001.33     05/28/2019                    $696,739.31
05/06/2019                 $2,744,536.40    05/16/2019                    $109,640.96     05/29/2019                    $556,413.06
05/07/2019                 $2,728,231.98    05/17/2019                     $65,977.64     05/30/2019                    $552,038.00
05/08/2019                 $2,722,282.70    05/20/2019                     $36,979.23     05/31/2019                    $536,378.00
05/09/2019                   $632,610.34    05/21/2019                     $34,289.12
05/10/2019                   $611,174.78    05/22/2019                    $744,545.53


Overdraft and Returned Item Fees
                                                                Total for this period                      Total year-to-date
   Total Overdraft Fees                                                          $0.00                                    $0.00
   Total Returned Item Fees                                                      $0.00                                    $0.00




       A4E50301C3511F4CB5DEDD251BB409E7                        20190531                 Checking Account Statements
        Case 2:19-bk-16243-BR     Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
                                  Main Document     PageStatement
                                                        29 of 37     Ending 05/31/2019
                                                                                  3505054010
                                                                                          Page 5 of 10




#1081            05/28/19          $2,968.62     #1082       05/28/19              $3,539.05




#1083            05/29/19          $2,133.65     #1084       05/29/19              $3,029.34




#1085            05/29/19          $3,000.00     #1086      05/29/19            $25,000.00




#1381            05/07/19          $3,300.00     #1386      05/28/19            $10,000.00




#1387           05/23/19         $10,000.00      #1406       05/06/19              $200.00



        A4E50301C3511F4CB5DEDD251BB409E7       20190531     Checking Account Statements
        Case 2:19-bk-16243-BR     Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
                                  Main Document     PageStatement
                                                        30 of 37     Ending 05/31/2019
                                                                                  3505054010
                                                                                          Page 6 of 10




#1409            05/06/19          $2,000.00     #1416       05/03/19              $2,600.00




#1428            05/03/19          $2,100.00     #1430       05/07/19              $4,480.47




#1432            05/03/19          $1,150.00     #1434       05/02/19              $1,950.00




#1435            05/16/19          $270.00       #1436       05/02/19              $3,784.00




#1437            05/14/19          $1,150.00     #1438       05/08/19              $1,940.00



        A4E50301C3511F4CB5DEDD251BB409E7       20190531     Checking Account Statements
        Case 2:19-bk-16243-BR     Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
                                  Main Document     PageStatement
                                                        31 of 37     Ending 05/31/2019
                                                                                  3505054010
                                                                                          Page 7 of 10




#1439            05/21/19          $2,000.00     #1440       05/06/19              $5,600.00




#1441            05/31/19          $600.00       #1442       05/09/19              $250.00




#1443            05/06/19          $1,000.00     #1444       05/07/19              $3,000.00




#1445            05/07/19          $5,000.00     #1446       05/08/19              $4,000.00




#1447            05/13/19          $7,000.00     #1448       05/23/19              $2,810.00



        A4E50301C3511F4CB5DEDD251BB409E7       20190531     Checking Account Statements
        Case 2:19-bk-16243-BR     Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
                                  Main Document     PageStatement
                                                        32 of 37     Ending 05/31/2019
                                                                                  3505054010
                                                                                          Page 8 of 10




#1449            05/17/19          $260.00       #1450       05/14/19              $3,000.00




#1452            05/15/19          $2,285.00     #1453      05/13/19            $20,000.00




#1454           05/10/19         $15,000.00      #1455      05/13/19            $100,000.00




#1456            05/16/19          $4,670.00     #1457       05/17/19              $4,005.05




#1458            05/15/19          $3,442.00     #1459       05/20/19              $1,480.00



        A4E50301C3511F4CB5DEDD251BB409E7       20190531     Checking Account Statements
        Case 2:19-bk-16243-BR     Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
                                  Main Document     PageStatement
                                                        33 of 37     Ending 05/31/2019
                                                                                  3505054010
                                                                                          Page 9 of 10




#1463           05/15/19         $15,000.00      #1466       05/17/19              $1,150.00




#1467            05/24/19          $500.00       #1468       05/17/19              $1,950.00




#1471           05/17/19         $23,125.00      #1472       05/17/19              $8,750.00




#1473           05/16/19         $87,500.00      #1474      05/16/19            $231,250.00




#1475            05/29/19          $200.00       #1477       05/17/19              $4,400.00



        A4E50301C3511F4CB5DEDD251BB409E7       20190531     Checking Account Statements
        Case 2:19-bk-16243-BR     Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13 Desc
                                  Main Document     PageStatement
                                                        34 of 37     Ending 05/31/2019
                                                                                  3505054010
                                                                                          Page 10 of 10




#1479            05/20/19          $1,000.00     #1480       05/30/19              $192.50




#0           05/09/19         $2,000,000.00




        A4E50301C3511F4CB5DEDD251BB409E7       20190531     Checking Account Statements
Case 2:19-bk-16243-BR   Doc 130 Filed 07/15/19 Entered 07/15/19 07:26:13   Desc
                        Main Document     Page 35 of 37
6/25/2019   Case 2:19-bk-16243-BR           Doc 130 Filed 07/15/19
                                                             Wells Fargo Entered 07/15/19 07:26:13                   Desc
                                            Main Document     Page 36 of 37




BUSINESS
CHECKING                                                         $0.00
...0890                                                Available balance



Activity Summary
Current posted balance                                                                                         $0.00
Pending withdrawals/debits                                                                                     $0.00
Pending deposits/credits                                                                                       $0.00
Available balance                                                                                              $0.00
Monthly Service Fee Summary
Routing numbers


Activity
     The Available Balance shown above reflects the most up­to­date information available on your account.
     The balances shown below next to the last transaction of each day do not reflect any pending withdrawals
     or holds on deposited funds that may have been outstanding on your account when the transaction
     posted. If you had insufficient available funds when the transaction posted to your account, fees may
     have been assessed.

First
Previous
Next

                                                                                                                            Ending
   Date         Description                                      Deposits/Credits         Withdrawals/Debits                 Daily
                                                                                                                           Balance
Pending Transactions
No pending transactions to view.
Posted Transactions
                WITHDRAWAL MADE IN A
   06/11/19                                                                               $6,687.83
                BRANCH/STORE
                OUTSTANDING ITEMS CLOSE, INT
   06/11/19                                                                               $0.00
                W/O FEE
   06/11/19     INTEREST PAYMENT                                 $0.02
   05/31/19     MONTHLY SERVICE FEE                                                       $40.00                         $6,687.81
   05/31/19     INTEREST PAYMENT                                 $0.08
                ONLINE TRANSFER TO GREAT
                EXPECTATIONS III, LLC BUSINESS
   05/24/19                                                                               $4,000.00                      $6,727.73
                CHECKING XXXXXX5800 REF
                #IB069JNLWG ON 05/24/19


   Totals                                                        $699.53                  $14,584.96
https://connect.secure.wellsfargo.com/accounts/start?st=1561499163&SAMLart=AAQBy%2BoEQCR14WDgSxaU4QNGCHpGcoS1Kak%2BlObACOOtwKXHW…   1/2
6/25/2019   Case 2:19-bk-16243-BR           Doc 130 Filed 07/15/19
                                                             Wells Fargo Entered 07/15/19 07:26:13                   Desc
                                            Main Document     Page 37 of 37
                                                                                                                            Ending
   Date         Description                                      Deposits/Credits         Withdrawals/Debits                 Daily
                                                                                                                           Balance
                ONLINE TRANSFER REF
   05/06/19     #IB06726BFH TO BUSINESS CARD                                              $777.13                       $10,727.73
                XXXXXXXXXXXX6339 ON 05/06/19
                ONLINE TRANSFER TO GREAT
                EXPECTATIONS III, LLC BUSINESS
   05/03/19                                                                               $3,000.00                     $11,504.86
                CHECKING XXXXXX5800 REF
                #IB066N67WS ON 05/03/19
   04/30/19     MONTHLY SERVICE FEE                                                       $40.00                        $14,504.86
   04/30/19     INTEREST PAYMENT                                 $0.12
                DEPOSIT MADE IN A BRANCH/STORE
   04/12/19                                                      $682.27                                                $14,544.74
                #924377688
   03/29/19     MONTHLY SERVICE FEE                                                       $40.00                        $13,862.47
   03/29/19     INTEREST PAYMENT                                 $0.37
   03/29/19     WELLS FARGO CASHBACK REWARDS                     $16.67
   Totals                                                        $699.53                  $14,584.96


Back to top

First
Previous
Next

*Account Disclosures
Deposit products offered by Wells Fargo Bank, N.A. Member FDIC.

    Equal Housing Lender




https://connect.secure.wellsfargo.com/accounts/start?st=1561499163&SAMLart=AAQBy%2BoEQCR14WDgSxaU4QNGCHpGcoS1Kak%2BlObACOOtwKXHW…   2/2
